DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 10, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konieck (US 7,675,031 B2).
Regarding claim 1, Konieck teaches an ion guide device (ion guide 27, figs. 1-2), comprising:
A first electrode assembly (main rod electrodes 60-63), comprising at least one pair of first electrode units parallel arranged along a spatial axis, wherein said first electrode unit is an elongated, unsegmented electrode along the said axis;
A second electrode assembly (auxiliary electrodes 54-57 with finger electrodes 71), comprising at least one pair of second electrode units parallel arranged along the said axis, wherein each of the second electrode units comprises a plurality of segmented electrodes arranged along the said axis, and

A power supply device (voltage source 21) configured to apply a RF voltage to the first electrode assembly so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions (col. 6 lines 1-4), and apply a DC voltage (axial electric field that urges ions along channel, col. 6 lines 9-21) to at least part of said segmented electrodes of the second electrode assembly so that a DC potential gradient is formed inside the ion transmission channel.
Regarding claim 2, Konieck teaches that the spatial axis is a straight axis.
Regarding claim 3, Konieck teaches that each of the first electrode units comprises one electrode (one of rods 60-63).
Regarding claim 5, Konieck teaches that the first electrode assembly is rod-shaped electrodes and the second electrode assembly is plate-shaped electrodes.
Regarding claim 6, Konieck teaches that the included angle between a distribution direction of the plurality of segmented electrodes and the axial direction remains unchanged.
Regarding claim 7, Konieck teaches that the plurality of segmented electrodes (71, fig. 4) are identical in size and shape.
Regarding claim 9, Konieck teaches that said RF voltages with different polarities are RF voltages which are different in phase (quadrupole field, col. 5 line 59).
Regarding claim 10, Konieck teaches that the RF field is a quadrupole field (col. 5 line 59).
Regarding claim 22, Konieck teaches a mass spectrometer (fig. 1), comprising an ion guide device (27) according to claim 1, wherein the ion guide device is used as a preceding-stage ion guide device (q0).
Regarding claim 23, Konieck teaches an ion guide method (using ion guide 27, figs. 1-2), comprising the steps of:
Providing a first electrode assembly (main rod electrodes 60-63) and a second electrode assembly (auxiliary electrodes 54-57 with finger electrodes 71), the said first electrode assembly comprising at least one pair of first electrode units parallel arranged along a spatial axis, wherein said first electrode unit is an elongated, unsegmented electrode along the said axis, the said second electrode assembly, comprising at least one pair of second electrode units parallel arranged along the said axis, wherein each of the second electrode units comprises a plurality of segmented electrodes arranged along the said axis, and an ion transmission channel along the said axis is formed within a space surrounded by the first electrode assembly and the second electrode assembly (ions transmitted along channel in center of ion guide 27); and
Applying a RF voltage to the first electrode assembly so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions (col. 6 lines 1-4), and applying a DC voltage (axial electric field that urges ions along channel, col. 6 lines 9-21) to at least part of said segmented electrodes of the second electrode assembly so that a DC potential gradient is formed inside the ion transmission channel.
Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green (US 20170345637 A1).
Regarding claim 1, Green teaches an ion guide device (ion trap, fig. 2 [0160]), comprising:
A first electrode assembly (side plates 3), comprising at least one pair of first electrode units parallel arranged along a spatial axis, wherein said first electrode unit is an elongated, unsegmented electrode along the said axis;
A second electrode assembly (parallel plates 2) comprising at least one pair of second electrode units parallel arranged along the said axis, wherein each of the second electrode units comprises a plurality of segmented electrodes arranged along the said axis, and
An ion transmission channel along the said axis (z-axis) is formed within a space surrounded by the first electrode assembly and the second electrode assembly; and
A power supply device (voltage supply [0043]) configured to apply a RF voltage to the second electrode assembly so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions ([0160] lines 12-16), and apply a DC voltage to at least part of said segmented electrodes of the second electrode assembly so that a DC potential gradient is formed inside the ion transmission channel (trapping potential well, [0160], lines 18-21).
Regarding claim 4, Green teaches that the surfaces of the first and second electrode assemblies facing the z-axis are perpendicular (fig. 2).
Regarding claim 11, Green teaches that there is a gas within the ion guide device, and the pressure value of the gas is within the range of  2*103 Pa to 20 Pa (2.5 Torr, [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, 19-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (5,847,386 A).
Regarding claim 12, Thomson teaches an ion guide device (figs. 21-23) comprising:
A first electrode assembly (rods 136A-136B), comprising at least one pair of first electrode units (pairs 136A or 136B) arranged parallel along a spatial axis, wherein said first electrode unit is an elongated, unsegmented electrode along the said axis (i.e. an elongated rod)
A second electrode assembly (rods 134-1 and 134-4), comprising at least one pair of second electrode units (opposite rod pairs) arranged parallel along the said axis, wherein a high-resistance material layer (surface layer of resistive material 140) is coated on the surfaces of each of the second electrodes facing the spatial axis; 
An ion transmission channel (formed between the electrodes, fig. 21) along the said axis formed within a space surrounded by the first electrode assembly and the second electrode assembly; and
A power supply device to apply an RF voltage to the first electrode assembly (rods 136A-136B are quadrupole rods, column 9 line 49; implicitly some means of applying a quadrupole field similar to that of the embodiment of figs. 14-16 exists to radially confine the ions) so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions , and apply a DC voltage to the second electrode assembly (V1, fig. 21) so that a DC potential gradient is formed inside the ion transmission channel (column 9 lines 60-64).
Regarding claim 13, Thomson teaches that the said spatial axis is a straight axis.
Regarding claim 14, Thomson teaches that each of the first electrode units comprises at least one electrode (electrodes 136A).
Regarding claim 15, Thomson teaches that the surfaces of the first electrode assembly facing the spatial axis are parallel to each other (e.g. rods 136A facing each other) and the surfaces of the second electrode assembly facing the spatial axis are parallel to each other (e.g. rods 134-1 and 134-3 facing each other).
Regarding claim 16, Thomson teaches that the electrodes of the first and second electrode assembly are rod-shaped electrodes.
Regarding claim 17, Thomson teaches that the included angle between the extension direction of the second electrode units and the axial direction remains unchanged.
Regarding claim 19, Thomson teaches a separate embodiment (figs 14-16) of an RF quadrupole having RF voltages opposite in polarity and identical in amplitude and frequency applied to quadrupole rods (rods 96A-96B have same RF voltage 180 degrees out of phase, col. 7 lines 56-58).  It would have been obvious to one of ordinary skill in the art to apply the same voltages to the rods of the embodiment of fig. 21 in order to provide a known quadrupole confining field with no unexpected result.
Regarding claim 20, Thomson teaches that the RF field is a quadrupole field.
Regarding claim 21, Thomson teaches that the ion guide of fig. 21 may be used as an entrance device Q0 (col. 10 lines 5-7), which has a gas with a pressure of 1-2 Pa (8.0 millitorr, col. 7 lines 61-62).
Regarding claim 24, Thomson teaches an ion guide method, comprising the steps of:
Providing a first electrode assembly (rods 136A-136B) and a second electrode assembly (rods 134-1-134-4), the first electrode assembly comprising at least one pair of first electrode units (pairs 136A or 136B) arranged parallel along a spatial axis, wherein said first electrode unit is an elongated, unsegmented electrode along the said axis (i.e. an elongated rod), the second electrode assembly (rods 134-1 and 134-4), comprising at least one pair of second electrode units (opposite rod pairs) arranged parallel along the said axis, wherein a high-resistance material layer (surface layer of resistive material 140) is coated on the surfaces of each of the second electrodes facing the said spatial axis, and an ion transmission channel (formed between the electrodes, fig. 21) along the said spatial axis is formed within a space surrounded by the first electrode assembly and the second electrode assembly; and
Applying an RF voltage to the first electrode assembly (rods 136A-136B are quadrupole rods, column 9 line 49; implicitly some means of applying a quadrupole field similar to that of the embodiment of figs. 14-16 exists to radially confine the ions) so that an RF field is formed in a direction perpendicular to the said spatial axis to confine ions , and applying a DC voltage (V1, fig. 21) to the second electrode assembly so that a DC potential gradient is formed inside the ion transmission channel (column 9 lines 60-64).
Regarding claim 25, Thomson teaches that the ion guide device is used as a preceding-stage ion guide device (entrance device Q0, col. 10 lines 5-7).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konieck in view of Giles (US 20090057546 A1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Giles.
Regarding claim 8, Konieck teaches all the limitations of claim 1 as described above.  
Regarding claim 18, Thomson teaches all the limitations of claim 12 as described above.  
Konieck and Thomson do not teach that the waveform of the said RF voltage is at least one of a sine wave, a square wave, a sawtooth wave and a triangular wave.
Giles teaches an ion guide having an axial confining field comprising an RF sine wave (paragraph 121).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Konieck or Thomson to have the RF wave be a sine wave as taught by Giles, as a matter of selecting a known simple waveform used in the art for confining ions as taught by Giles with no unexpected result.
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 13-21, 24 and 25 have been fully considered but they are not persuasive.  The system of Thomson figs. 21-23 teaches an elongated, unsegmented electrode in the form of a rod with a long axis along the ion guide axis, the claim does not limit the shape of the electrode to a square or rectangular shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881